DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-15 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2 and 4 are objected to for reciting an unconventional method of numbering steps within the claim series. Claim 2 recites “Step 21….Step 22….Step 23”, while Claim 4 recites “Step 41 recites “Step 41….Step 42” which is not a conventional numbering method for a series of steps in dependent claims. Applicant is requested to amend the claims in order to clarify the enumeration of the steps in relation to the claims upon which they are dependent. 

35 U.S.C. § 112 Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 4 recite limitations has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites step-for language, but independent Claim 1 upon which they are dependent, do not recite means for/step for language.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 9 and 14 are further rejected under 35 U.S.C. 112 second paragraph for reciting “after Step 41 is executed for all superpixels” in the last line of the claims which leads to indefiniteness, as “Step 41” was not previously defined for these claims. 
Claims 2, 7 and 12 are further rejected under 35 U.S.C. 112 second paragraph for reciting the limitation “output model Model”, as it is unclear if there is a typographical error, an error deriving from translation, or if the applicant actually intended to recite “Model” as the name for the “output model”, and whether there are additional features for “Model” that need to be read into the claims from the written disclosure as applicant may be acting as his own lexicographer. Appropriate correction and clarification is required to advance prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., abstract idea – an idea to itself/mathematical concept) without significantly more.
(1) Are the claims directed to a process, machine, manufacture or composition of matter; 
(2A) 	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea; 
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite an apparatus and a method and a non-transitory computer readable medium, therefore the answer is "yes". 
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical concept and/or an idea of itself. Although the preamble recites an image fusion classification method, the actual steps of “obtaining a three-dimensional weight matrix” / “performing superpixel segmentation”/”regularizing the three-dimensional weight matrix” / “determining a class”, which are considered to be judicially recited mathematical concept/algorithm. The step listed are all directed towards a mathematical concept or algorithm. There is no fused output and overall no extra-solution step of generating a display or output.  There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus executing a mathematical algorithm can perform. 
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “intelligent image fusion classification” and therefore does not integrate the judicial exception into a practical application. Claims 1, 6 and 11 are independent claims directed towards a method, system and medium for intelligent image fusion classification, which recite analogous claimed features. In particular, the claim limitations for Claim 1 are listed below and includes additional elements as follows and includes using a processing apparatus to perform the following:
a. obtaining a three-dimensional weight matrix of a hyperspectral image by use of a Support Vector Machine (SVM) classifier;
b. performing superpixel segmentation on the hyperspectral image to obtain K superpixel images, K being a positive integer;
c. regularizing the three-dimensional weight matrix by use of a superpixel-image-based segmentation method to obtain a regular matrix;  
d. and determining a class that a sample belongs to according to the regular matrix.
The Step a. uses an apparatus, specifically a Support Vector Machine Classifier, to obtain “a three-dimensional weight matrix of a hyperspectral image”, which is considered a mathematical calculation step. Step b. for “performing superpixel segmentation” and Step c. for “regularizing the three-dimensional weight matrix” are both considered mathematical calculation step, which can be performed on any generic computing functions or system. Finally, Step d. for “determining a class” for a sample is described at a high level of generality such that said “class” can be used in the operation of the recited judicial exception , and simply determining a “class” does not provide for “integration” of the abstract idea into a practical application of “intelligent image fusion classification” as claimed because there are no limitations that clearly define the fusion operation. 
With regard to (2B), the pending claims do not meaningfully integrate the judicial exception into a practical application, i.e., the additional elements are directed towards an overall mathematical algorithm. These operations are described at a high level and there is no meaningful limit in the manner that they are claimed.  The preamble of the claim states that it is to be used for “intelligent image fusion classification”, but the applicant did not recite any feature that are directed towards the “fusion” steps in independent claim 1, 6 and 11. In order to overcome the rejection of the claims under 35 U.S.C. 101 for being directed towards non-statutory subject matter.  
Dependent claims 2-5, 7-10, and 12-15 are rejected for the same reasons; claims are directed to a judicial exception and do not integrate the judicial exception. Dependent claims 2, 7 and 12 are currently rejected for indefiniteness as presented above, but do recite limitations that are directed towards meaningful limitations for “intelligent image fusion classification”, and if they were to be amended into the independent claims in a clear and definite manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US PGPub US 2018/0253622 A1), hereby referred to as “Chen”, in view of S. Li, T. Lu, L. Fang, X. Jia and J. A. Benediktsson, "Probabilistic Fusion of Pixel-Level and Superpixel-Level Hyperspectral Image Classification," in IEEE Transactions on Geoscience and Remote Sensing, vol. 54, no. 12, pp. 7416-7430, Dec. 2016, doi: 10.1109/TGRS.2016.2603190., hereby referred to as “Li”. 

Consider Claims 1, 6 and 15. 
Chen teaches: 
1. An intelligent image fusion classification method, comprising: / 6. An image fusion classification device, comprising: at least one processor; and a memory coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to: / 11. A non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor to: (Chen: abstract, [0023]-[0025], Performing semantic segmentation of an image can include processing the image using a plurality of convolutional layers to generate one or more feature maps, providing at least one of the one or more feature maps to multiple segmentation branches, and generating segmentations of the image based on the multiple segmentation branches, including providing feedback to, or generating feedback from, at least one of the multiple segmentation branches in performing segmentation in another of the segmentation branches.)
1. obtaining a three-dimensional weight matrix of a image by use of a Support Vector Machine (SVM) classifier; / 6. obtain a three-dimensional weight matrix of a image by use of a Support Vector Machine (SVM) classifier; / 11. obtain a three-dimensional weight matrix of a image by use of a Support Vector Machine (SVM) classifier; (Chen: [0031] The features can be fed to support vector machine (SVM) to train the object detector. [0039] As depicted in FIG. 2, for example, from the instance-level segmentation sub-network, the learned classified instance masks 214 can be provided as an input to the higher-order CRF framework 226. Additionally, for example, the feature maps 212 extracted from the last layer of the category-level semantic segmentation sub-network can be provided to the ROI classifier 210, as described further herein. The overall framework can be trained end-to-end so that the performance of category-level and instance-level segmentation can be improved. [0040] In an example, feedback can be provided to the instance-level segmentation sub-network in the form of the feature maps 212. In an example, these feature maps 212 and the feature maps generated in the RoI classifier 210 can be fused by using compact bilinear pooling (CBP) 244. For example, the feature maps 212, denoted fD, and the feature maps generated by the ROI classifier, denoted fs, can be combined at each location I on the feature map using a matrix outer product, e.g., bilinear (I, fD, fs)=fD(lffs(l). The output bilinear feature can be sum pooled by summing values at all locations, e.g., <j>=I 1 bilinear (I, fD, fs), where <j> is the final feature vector used for classification.)
1. performing superpixel segmentation on the image to obtain K superpixel images, K being a positive integer; / 6. perform superpixel segmentation on the image to obtain K superpixel images, K being a positive integer; / 11. perform superpixel segmentation on the image to obtain K superpixel images, K being a positive integer; (Chen: [0025] FIG. 1 illustrates examples of images and semantic segmentations according to one aspect of the disclosure. Given an image in (a), a ground truth of category-level semantic segmentation is shown in (b ), where each pixel is labeled with its corresponding category, which is represented by reference numerals 110 for sidewalk pixels, 112 for pedestrian pixels, 114 for automobile pixels, etc. in the representation of the image shown in (b). In FIG. 1, an example of instance-level semantic segmentation ground truth is shown in (c), where each object in the image is localized based on one or more masks, and are shown as represented using reference numerals 120 and 122 for different instances of pedestrians, 124 for an instance of an automobile, etc ., to denote the segmentation of the objects (or instances). In FIG. 1, the expected output of joint category-level and instance-level semantic segmentation, as described herein, is shown in (d). In (d), instances of traffic participants (e.g., cars, pedestrians and riders) are localized using masks, and categorized using category-level semantic segmentation, which can be denoted using different colors in the segmentation for categories with each instance being separately outlined, but are shown here in black and white). For example, different instances of pedestrian shown at 130 and 132 can be of the same color to represent the same category (though shown here in black and white), but be separately outlined in a mask or box to represent the)
1. regularizing the three-dimensional weight matrix by use of a superpixel-image-based segmentation method to obtain a regular matrix; / 6. regularize the three-dimensional weight matrix by use of a superpixel-image-based segmentation method to obtain a regular matrix; / 11. regularize the three-dimensional weight matrix by use of a superpixel-image-based segmentation method to obtain a regular matrix; (Chen: [0035] The feature maps of the last convolutional layer, e.g., conv4_22 in ResNet-101 (e.g., layer 202 in FIG. 2), can be shared with the sub-networks of the branches 204, 206, 208 as shown in FIG. 2. The weights in the shared convolutional layers can be pre-trained on ImageNet and/or fine-tuned using another operation, such as Microsoft Common Objects in Context (MS-COCO), as proposed in "Microsoft COCO: Common Objects in Context" by T.-Y. Lin, et al (as presented in ECCV 2014), the entirety of which is incorporated by reference herein. A pre-trained model can be used in some example, such as the model described by K. He et al. The filters' weights of the two sub-networks can be initialized from. Gaussian with standard deviation 0.01. [0042])
1. and determining a class that a sample belongs to according to the regular matrix./ 6. and determine a class that a sample belongs to according to the regular matrix. / 11. and determine a class that a sample belongs to according to the regular matrix. (Chen: [0040] In an example, feedback can be provided to the instance-level segmentation sub-network in the form of the feature maps 212. In an example, these feature maps 212 and the feature maps generated in the RoI classifier 210 can be fused by using compact bilinear pooling (CBP) 244. For example, the feature maps 212, denoted fD, and the feature maps generated by the ROI classifier, denoted fs, can be combined at each location I on the feature map using a matrix outer product, e.g., bilinear (I, fD, fs)=fD(lffs(l). The output bilinear feature can be sum pooled by summing values at all locations, e.g., <j>=I 1 bilinear (I, fD, fs), where <j> is the final feature vector used for classification. The CBP can reduce the dimension of fD and fs- The feature maps 212 can be convolved to generate semantic segmentation position sensitive score maps 252 to make the feature dimension the same as detection position sensitive score maps 250.)
Chen does not teach: hyperspectral image
Li teaches 
1. An intelligent image fusion classification method, comprising: / 6. An image fusion classification device, comprising: at least one processor; and a memory coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to: / 11. A non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor to: (Li: page 7416  abstract, A novel hyperspectral image (HSI) classification method by the probabilistic fusion of pixel-level and superpixel level classifiers is proposed. Generally, pixel-level classifiers based on spectral information only may generate “salt and pepper” result in the classification map since spatial correlation is not considered. By incorporating spatial information in homogeneous regions, the superpixel-level classifiers can effectively eliminate the noisy appearance. However, the classification accuracy will be deteriorated if undersegmentation cannot be fully avoided in superpixel-based approaches. Therefore, it is proposed to adaptively combine both the pixel-level and superpixel-level classifiers, to improve the classification performance in both homogenous and structural areas. In the proposed method, a support vector machine classifier is first applied to estimate the pixel-level class probabilities. Then, superpixel-level class probabilities are estimated based on a joint sparse representation. Finally, the two levels of class probabilities are adaptively combined in a maximum a posteriori estimation model, and the classification map is obtained by solving the maximum optimization problem. Experimental results on real HSI images demonstrate the superiority of the proposed method over several well-known classification approaches in terms of classification accuracy.)
1. obtaining a three-dimensional weight matrix of a hyperspectral image by use of a Support Vector Machine (SVM) classifier; / 6. obtain a three-dimensional weight matrix of a hyperspectral image by use of a Support Vector Machine (SVM) classifier; / 11. obtain a three-dimensional weight matrix of a hyperspectral image by use of a Support Vector Machine (SVM) classifier; (Li: page 7417 column 1 second paragraph In the proposed method, the probabilistic SVM algorithm is first used to classify the HSI. This way, the discriminative spectral information can be used to estimate the pixel-level class probability for each individual pixel. Then, by sparsely coding the pixels within each superpixel with a joint SR (JSR) model, the spatially similar information can be utilized for the estimation of the superpixel-level class probabilities. Based on the spatial distribution of pixels in each superpixel, both levels of class probabilities are adaptively combined, resulting in the generation of joint class probabilities. Finally, the joint class probabilities are incorporated into a maximum a posteriori (MAP) estimation model, and the classification map is obtained via solving the MAP-based optimization problem. By jointly integrating pixel-based spectral information and superpixel-based shape adaptive spatial information in the proposed method, the noisy classification results generated by an individual pixel-wise classifier can be eliminated. Moreover, the misclassification results caused by the inaccurate segmentation map in a superpixel level classifier can also be suppressed. column 2 section II Overview of Related Models, A. Support Vector Machine, Generally, the SVM tries to determine the optimal separating hyperplane that maximizes the margin between the closest training samples, and then, the separating hyperplane uses the boundary pixels to create a decision surface. The SVM classifier can be defined as [1]. Then, the classification result by each binary classification is considered to be a voting, and the final classification label for each sample is determined according to the maximum number of votes)
1. performing superpixel segmentation on the hyperspectral image to obtain K superpixel images, K being a positive integer; / 6. perform superpixel segmentation on the hyperspectral image to obtain K superpixel images, K being a positive integer; / 11. perform superpixel segmentation on the hyperspectral image to obtain K superpixel images, K being a positive integer; (Li: page 7417 column 1 second paragraph In the proposed method, the probabilistic SVM algorithm is first used to classify the HSI. This way, the discriminative spectral information can be used to estimate the pixel-level class probability for each individual pixel. Then, by sparsely coding the pixels within each superpixel with a joint SR (JSR) model, the spatially similar information can be utilized for the estimation of the superpixel-level class probabilities. Based on the spatial distribution of pixels in each superpixel, both levels of class probabilities are adaptively combined, resulting in the generation of joint class probabilities. Finally, the joint class probabilities are incorporated into a maximum a posteriori (MAP) estimation model, and the classification map is obtained via solving the MAP-based optimization problem. By jointly integrating pixel-based spectral information and superpixel-based shape adaptive spatial information in the proposed method, the noisy classification results generated by an individual pixel-wise classifier can be eliminated. Moreover, the misclassification results caused by the inaccurate segmentation map in a superpixel level classifier can also be suppressed.)
1. regularizing the three-dimensional weight matrix by use of a superpixel-image-based segmentation method to obtain a regular matrix; / 6. regularize the three-dimensional weight matrix by use of a superpixel-image-based segmentation method to obtain a regular matrix; / 11. regularize the three-dimensional weight matrix by use of a superpixel-image-based segmentation method to obtain a regular matrix; (Li: page 7417 second column B. Joint Sparse Representation Generally, the JSR model assumes that all the neighboring pixels around the central test pixel should share a common sparsity pattern with different sets of coefficients. This is reasonable for an HSI because the neighboring pixels in a local patch always correspond to similar materials. Based on this assumption, both the central test pixel and the neighboring pixels are stacked in a matrix and sparsely represented by a row-sparse coefficient matrix. This way, the locally spatial information can be incorporated to decide on the label for the central pixel. page 7420 C. Probabilistic-Fusion-Based Labeling The probabilistic-fusion-based labeling result aims at adaptively combining both the pixel-level and superpixel-level class probabilities to generate the final class estimation. Here, a weight matrix W (W ∈ RNt×C) is introduced to guide the fusion process, where each weight inW, i.e.,Wi,j, is defined, where Si is the superpixel that contains pixel xi, Mi is the total number of pixels within superpixel Si, and δ(·, ·) is the Kronecker delta function. Algorithm 1 Probabilistic Fusion for Labeling)
1. and determining a class that a sample belongs to according to the regular matrix./ 6. and determine a class that a sample belongs to according to the regular matrix. / 11. and determine a class that a sample belongs to according to the regular matrix. (Li: page 7418-7419 III. PROPOSED METHOD In Fig. 1, the framework of the proposed pixel-level and superpixel-level classifier-based probabilistic fusion classification (PSPFC) method is shown. The proposed method consists of three main stages: pixel-level class probability estimation, superpixel-level class probability estimation, and the probabilistic-fusion-based labeling result. The detailed description and analysis for each stage is given in the following. Section A Pixel Level Estimation, B. Superpixel-Level Probability Estimation, C. Probabilistic-Fusion-Based Labeling)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Chen’s method and system for image processing and segmentation to be able to use it for Li’s algorithm for probabilistic fusion of pixel-level and superpixel level classifiers using a SVM.  The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Chen’s overall architecture in order to use a more discriminant SVM with an algorithm for probabilistic fusion of pixel-level and superpixel level classifiers to better handle hyperspectral images. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Chen, while the teaching of Li continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of modifying Chen’s known image processing architecture to substitute in Li’s algorithm, so it would be more adept at handling hyperspectral imagesof It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Consider Claims 2, 7 and 12. 
The combination of Chen and Li teaches: 
2. The method according to claim 1, wherein obtaining the three-dimensional weight matrix of the hyperspectral image by use of the SVM classifier comprises: / 7. The device according to claim 6, wherein the at least one processor configured to obtain the three-dimensional weight matrix of the hyperspectral image by use of the SVM classifier is configured to: / 12. The non-transitory computer-readable storage medium of claim 11, wherein the computer program executed by the processor to obtain the three-dimensional weight matrix of the hyperspectral image by use of the SVM classifier is executed by the processor to: (Li: page 7417 second column B. Joint Sparse Representation Generally, the JSR model assumes that all the neighboring pixels around the central test pixel should share a common sparsity pattern with different sets of coefficients. This is reasonable for an HSI because the neighboring pixels in a local patch always correspond to similar materials. Based on this assumption, both the central test pixel and the neighboring pixels are stacked in a matrix and sparsely represented by a row-sparse coefficient matrix. This way, the locally spatial information can be incorporated to decide on the label for the central pixel.)
2. Step 21: performing model training on a training sample set A by use of an SVM method to obtain a probability output model Model; / 7. perform model training on a training sample set A by use of an SVM method to obtain a probability output model Model; / 12. perform model training on a training sample set A by use of an SVM method to obtain a probability output model Model; (Li: page 7418-7419 III. PROPOSED METHOD In Fig. 1, the framework of the proposed pixel-level and superpixel-level classifier-based probabilistic fusion classification (PSPFC) method is shown. The proposed method consists of three main stages: pixel-level class probability estimation, superpixel-level class probability estimation, and the probabilistic-fusion-based labeling result. The detailed description and analysis for each stage is given in the following. Section A Pixel Level Estimation,)
2. Step 22: performing class probability output on any test sample g by use of the probability output model Model to obtain a weight probability that g belongs to each class; / 7. perform class probability output on any test sample g by use of the probability output model Model to obtain a weight probability that g belongs to each class; / 12. perform class probability output on any test sample g by use of the probability output model Model to obtain a weight probability that g belongs to each class; (Li: page 7420 C. Probabilistic-Fusion-Based Labeling The probabilistic-fusion-based labeling result aims at adaptively combining both the pixel-level and superpixel-level class probabilities to generate the final class estimation. Here, a weight matrix W (W ∈ RNt×C) is introduced to guide the fusion process, where each weight inW, i.e.,Wi,j, is defined, where Si is the superpixel that contains pixel xi, Mi is the total number of pixels within superpixel Si, and δ(·, ·) is the Kronecker delta function. Algorithm 1 Probabilistic Fusion for Labeling)
2. and Step 23: repeating Step 22 for all samples in the hyperspectral image to obtain the three-dimensional weight matrix of all the samples in the hyperspectral image. / 7. and repeat performing class probability output on any test sample g by use of the probability output model Model to obtain the weight probability that g belongs to each class for all samples in the hyperspectral image to obtain the three-dimensional weight matrix of all the samples in the hyperspectral image. / 12. and repeat performing class probability output on any test sample g by use of the probability output model Model to obtain the weight probability that g belongs to each class for all samples in the hyperspectral image to obtain the three-dimensional weight matrix of all the samples in the hyperspectral image. (Li: page 7420 1. Calculate the adaptive weight matrix, 2. Generate the joint posterior probabilities 3. Construct a probabilistic fusion model by integrating the introduced joint posterior probabilities with the MLL prior 4. Solve the probabilistic fusion model by the α-expansion algorithm.)

Consider Claims 3, 8 and 13. The combination of Chen and Li teaches: 3. The method according to claim 1, wherein performing superpixel segmentation on the hyperspectral image to obtain the K superpixel images comprises: performing superpixel segmentation on the hyperspectral image by use of an Entropy Rate Superpixel Segmentation (ERS) method to obtain the K superpixel images. / 8. The device according to claim 6, wherein the at least one processor configured to perform superpixel segmentation on the hyperspectral image to obtain the K superpixel images is configured to: perform superpixel segmentation on the hyperspectral image by use of an Entropy Rate Superpixel Segmentation (ERS) method to obtain the K superpixel images. / 13. The non-transitory computer-readable storage medium of claim 11, wherein the computer program executed by the processor to perform superpixel segmentation on the hyperspectral image to obtain the K superpixel images is executed by the processor to: perform superpixel segmentation on the hyperspectral image by use of an Entropy Rate Superpixel Segmentation (ERS) method to obtain the K superpixel images. (Li: page 7419 B. Superpixel-Level Probability Estimation 1) Generation of Superpixel Map: Here, superpixels are generated from HSI based on the entropy rate superpixel (ERS) [37] algorithm, which consists of three steps. Column 2 second paragraph Particularly, the ERS-algorithm-based generation of a superpixel map from a base image in Step 2 is described as follows. The base image is first mapped to a graph, i.e., G = (V,E), where vertices (V ) denote the pixels, and edge weights (E) denote the pairwise similarities given in the form of a similarity matrix. Then, the task of generating a superpixel map is transformed into solving a graph optimization problem,)

Consider Claims 4, 9 and 14. The combination of Chen and Li teaches: 4. The method according to claim 1, wherein regularizing the three-dimensional weight matrix by use of the superpixel-image-based segmentation method to obtain the regular matrix comprises: Step 41: judging each superpixel Sk, if Sk only comprises a sample belonging to a class c in the training sample set A, determining that, in a vector = , u =1 and all the other elements are 0 and setting each column vector in Uk to be equal to u, otherwise calculating an average value of Uk for each row to obtain the vector u, dividing the vector u by the number of pixels in the superpixel and further setting each column vector in Uk to be equal to u; and Step 42: obtaining the regular matrix U, after Step 41 is executed for all superpixels. / 9. The device according to claim 6, wherein the at least one processor configured to regularize the three-dimensional weight matrix by use of the superpixel-image-based segmentation method to obtain the regular matrix is configured to: judge each superpixel Sk, if Sk only comprises a sample belonging to a class c in the training sample set A, determining that, in a vector u - , u. =1 and all the other elements are 0 and setting each column vector in Uk to be equal to u, otherwise calculating an average value of Uk for each row to obtain the vector u, dividing the vector u by the number of pixels in the superpixel and further setting each column vector in Uk to be equal to u; and obtain the regular matrix U, after Step 41 is executed for all superpixels. / 14. The non-transitory computer-readable storage medium of claim 11, wherein the computer program executed by the processor to regularize the three-dimensional weight matrix by use of the superpixel-image-based segmentation method to obtain the regular matrix is executed by the processor to: judge each superpixel Sk, if Sk only comprises a sample belonging to a class c in the training sample set A, determining that, in a vector -- : , u, =1 and all the other elements are 0 and setting each column vector in Uk to be equal to u, otherwise calculating an average value of Uk for each row to obtain the vector u, dividing the vector u by the number of pixels in the superpixel and further setting each column vector in Uk to be equal to u; and obtain the regular matrix U, after Step 41 is executed for all superpixels. (Li: page 7419 B. Superpixel-Level Probability Estimation 1) Generation of Superpixel Map: Here, superpixels are generated from HSI based on the entropy rate superpixel (ERS) [37] algorithm, which consists of three steps. Step 1. Generation of base image. The base image is generated via principal component analysis (PCA). Specifically, the PCA is operated on the HSI to obtain the significant principal components (PCs), i.e., the first three PCs, which remain the majority of the structural spatial information in HSI. Then, the extracted first three PCs are regarded as the base image. Step 2. Generation of superpixel map from base image. With the ERS algorithm, a subset of edges ˆEs is selected via solving a graph optimization problem with an iterative greedy algorithm [37], such that the resulting graph contains exactly K connected subgraphs. The pixels in each subgraph correspond to a homogeneous region. This way, a superpixel map is constructed, which divides the overall spatial area into K nonoverlapping homogenous regions. Step 3. Generation of superpixels from HSI. Based on the superpixel map, i.e., S, the pixels within each homogeneous patch are extracted from HSI and form each superpixel. This way, each superpixel contains multiple spatially connected and spectrally similar pixels. Particularly, the ERS-algorithm-based generation of a superpixel map from a base image in Step 2 is described as follows. The base image is first mapped to a graph, i.e., G = (V,E), where vertices (V ) denote the pixels, and edge weights (E) denote the pairwise similarities given in the form of a similarity matrix)

Consider Claims 5, 10 and 15. 
The combination of Chen and Li teaches: 
5. The method according to claim 1, wherein determining the class that the sample belongs to according to the regular matrix comprises: fusing the regular matrix to a classification matrix; and determining a maximum value corresponding to each sample in the classification matrix as the class that the sample belongs to. / 10. The device according to claim 6, wherein the at least one processor configured to determine the class that the sample belongs to according to the regular matrix is configured to: fuse the regular matrix to a classification matrix and determine a maximum value corresponding to each sample in the classification matrix as the class that the sample belongs to. / 15. The non-transitory computer-readable storage medium of claim 11, wherein the computer program executed by the processor to determine the class that the sample belongs to according to the regular matrix is executed by the processor to: fuse the regular matrix to a classification matrix; and determine a maximum value corresponding to each sample in the classification matrix as the class that the sample belongs to. (Li: page 7417 column 2 section A. Support Vector Machine, Since the classification of HSI often involves the discrimination of more than two classes, different multiclass classification strategies have been widely developed in the literature [40]–[42]. One typical strategy is the so-called “one against one” approach, which combines the binary SVM classifier with voting-based decision fusion to estimate the final labels. Let C represent the number of classes, the first step is to construct C(C − 1)/2 binary SVM classifiers, and each one of them are trained from two of the classes. Then, the classification result by each binary classification is considered to be a voting, and the final classification label for each sample is determined according to the maximum number of votes. Page 2018 section C. Maximum a Posteriori Estimation The MAP model tries to maximize a posterior P(Y |X), which can be represented as)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    126
    1006
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

June 16, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662